To constitute an indenture of servitude, express words binding the servant as such to the master, are necessary.Black claimed him by - an indenture, executed in Europe, on 13th June 1797. Connor thereby “ covenants, promises and grants to and with Black, his executors, administrators and assigns, from their first arrival at any port in America, to serve him for one year and a half, in such service as he shall employ him in, according to the custom of the country. Black covenants to pay his passage, and allow him meat, &c. and the usual allowance according to the custom of the country. Provided, if Connor pays Black or his assigns, nine guineas within six days after his arrival, then these presents to be void.”The validity of this contract, as an indenture of servitude, was submitted to the court without argument, by Mr. Todd, on the behalf of Black, and Mr. J. B. M’Kean, on the behalf of Connor.